DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 33 have been amended. Claims 1-33 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2016/0043384 A1) in view of Takami (US 2015/0010820 A1), Ise (US 2016/0276662 A1),  and Kim (US 2012/0104327 A1).
Regarding claims 1 & 33, Zhamu teaches an anode for a lithium battery (Abstract), said anode comprising multiple particles of an anode active material and a solid graphene foam composed of multiple pores and pore walls (Fig. 1b & [0040]-[0041]), wherein 				said pore walls contain a pristine or non-pristine graphene material ([0041]);			said anode active material contains fine particles of a composite metal oxide, having a size from 1 nm to 10 microns, and is in an amount from 0.5% to 99% by weight based on the total weight of said graphene foam and said anode active material combined ([0041]); and 		said multiple pore are lodged with said particles of the anode active material (Fig. 1b & [0041]).													However, Zhamu is silent as to the anode active material being a niobium-containing composite oxide, wherein said niobium-containing composite oxide is selected from the group recited in instant claim 1, wherein said fine particles of a niobium-containing composite metal oxide being nucleated from graphene wall surfaces (claim 1); and wherein the size and crystallization of said fine particles of a niobium-containing composite metal oxide being mediated via graphene wall surface nucleation (claim 33).							Takami teaches an anode active material comprising niobium-containing composite oxides represented by TiNb2O7 and LixTiNb2O7 ([0018]). Takami further teaches the niobium-containing composite oxide being in the form of nanoparticles having a particle diameter of 1 micron or less ([0026]) which overlaps with the instantly claimed ranges of 1 nm to 10 microns (claim 1), 100 nm or less (claim 13) and less than 20 nm (claim 14). “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP 2144.05 I.					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use an anode active material as taught by Takami above because such a niobium-containing composite oxide can provide improved capacity and further has adequate electron conductivity when the niobium-containing composite oxide is covered by a carbon material ([0014]-[0017]). However, the graphene foam of Zhamu, in which active material particles are lodged, can function as the carbon material disclosed in Takami for improving the electron conductivity since the graphene, which covers at least a part of the surface of the niobium-containing composite oxide particles, is composed essentially of carbon atoms linked in hexagonal shapes with each carbon atom covalently bonded to three other carbon atoms (i.e γ/α is substantially close to 0 barring the presence of some H atoms as impurities in the graphene).	Furthermore, it is noted that the multiple anode active material particles of Takami which contact respective pore walls of the graphene foam of Zhamu reads on the claimed structure of multiple graphene enhanced hybrid particulates because the electron conductivity of the anode active material can be increased via the graphene foam of Zhamu since the graphene consists of carbon atoms and no hydrogen atoms.						Ise teaches an anode active material comprising niobium-containing composite oxides comprising mixed phases of TiNb2O7 and Ti2Nb10O29 resulting from a molar ratio of Nb/Ti =/= 2 ([0027]-[0029]) where Ti2Nb10O29 reads on the claimed MxTi(2-2x)Nb(10+x)O(29+d) (where x=0 and d=0).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a niobium-containing composite oxide comprising mixed phases of TiNb2O7 and Ti2Nb10O29 because it can achieve improved rate characteristics with respect to a niobium-containing composite oxide comprising a single TiNb2O7 phase ([0029]).		 Kim teaches a lithium-ion battery anode comprising a composite of an active material graphene, wherein the active material includes fine particles of a composite metal oxide such as lithium titanium oxide which are nucleated and grown on graphene surfaces such that the size and crystallization of the fine particles is mediated via graphene wall surfaces (Figs. 1-2; [0034]-[0039], [0052], [0055], [0066] & [0093]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the fine particles of Takami via a nucleation reaction because fine particles of the active material can be grown on graphene wall surfaces with easily controllable shapes and sizes ([0055]). The use of a nucleation method based on its suitability for forming a composite metal oxide having an easily controllable shape and size on graphene wall surfaces supports a prima facie determination.
Regarding claim 2, Zhamu teaches the solid graphene foam having a density from 0.1 to 1.5 g/cm3, a specific surface area from 200 to 2,000 m2/g, a thermal conductivity of at least 250 W/mK per unit of specific gravity, and/or an electrical conductivity no less than 2,500 S/cm per unit of specific gravity ([0046] & [0048]).
Regarding claim 3, Zhamu teaches said solid graphene foam containing oxygen, fluorine, chlorine, bromine, iodine, nitrogen, hydrogen, or boron from 0.01% to 2.0% by weight ([0046]).
Regarding claim 4, Zhamu teaches said graphene foam in the anode layer having an oxygen content or non-carbon content less than 1% by weight, and the pore walls having an inter-graphene spacing less than 0.35 nm, a thermal conductivity of at least 250 W/mK per unit of specific gravity, and/or an electrical conductivity no less than 2,500 S/cm per unit of specific gravity ([0048]).
Regarding claim 5, Zhamu teaches said solid graphene foam exhibits a degree of graphitization from 80% to 100% ([0050]).
Regarding claim 6, Zhamu said solid graphene foam containing pores having a pore size from 20 nm to 500 nm and some of said pores exhibiting continuous open porosity ([0030] & [0050]).
Regarding claim 7, Zhamu said pores having a pore size from 2 nm to 100 nm ([0046]).
Regarding claim 8, Zhamu teaches said pore walls containing stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm as measured by X-ray diffraction ([0046]).
Regarding claim 9, Zhamu teaches said pore walls containing stacked graphene planes having an inter-graphene spacing from 0.334nm to 0.34 nm, a mosaic spread value less than 1, a thermal conductivity greater than 100 W/mK per unit of specific gravity, and/or an electrical conductivity of greater than 1,000 S/cm per unit of specific gravity ([0042], [0046], [0049]-[0050]), wherein the mosaic spread, the thermal conductivity and electrical conductivity overlap with each of the instantly claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I. 
Regarding claim 10, Zhamu teaches the pore walls containing stacked graphene planes having an inter-graphene spacing less than 0.337 nm and a mosaic spread value less than 1.0 ([0050]).
Regarding claim 11, Zhamu teaches the pore walls containing a three dimensional network of interconnected graphene planes ([0050]).
Regarding claim 12, Zhamu as modified by Takami, Ise and Kim teaches the anode layer of claim 1. However, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06 I. As such, it would have been obvious to use a combination of Takami’s exemplary niobium-containing composite oxides such as TiNb2O7 and LixTiNb2O7 ([0018]), wherein a Nb site can be partially substituted by Ta according to the teachings of Ise noted in claim 1 above.  
Regarding claim 13, Zhamu teaches said anode active material being in the form of nanoparticle, nanowire, nanofiber, nanotube, nanosheet, nanobelt, nanoribbon, or nanocoating having a thickness or diameter less than 100 nm.
Regarding claim 14, Zhamu teaches said anode active material having a dimension less than 20 nm ([0044]).
Regarding claim 15, Zhamu teaches the anode layer further comprising a conductive protective coating, selected from a carbon material, electronically conductive polymer, conductive metal oxide, conductive metal coating, or a lithium-conducting material, which is deposited onto or wrapped around the nano particle, nano wire, nano fiber, nano tube, nano sheet, nano belt, nano ribbon, or nano coating ([0045]).
Regarding claim 16, Zhamu teaches the anode layer of claim 13 further comprising a carbon or graphite material therein, wherein the carbon or graphite material is in electronic contact with or deposited onto particles of said the anode active material ([0045]).
Regarding claim 17, Zhamu teaches the carbon or graphite material being selected from polymeric carbon, amorphous carbon, chemical vapor deposition carbon, coal tar pitch, petroleum pitch, meso-phase pitch, carbon black, coke, acetylene black, activated carbon, fine expanded graphite particle with a dimension smaller than 100 nm, artificial graphite particle, natural graphite particle, or a combination thereof ([0045]).
Regarding claim 18, Zhamu as modified by Ise, Takami and Kim teaches the anode of claim 1 as shown above. As noted above, Takami discloses non-lithiated as well as pre-lithitated niobium-containing composite oxide represented respectively by TiNb2O7 and LixTiNb2O7 as preferred anode active materials ([0018]).  
Regarding claim 19, Zhamu teaches the anode layer further comprising a lithium-conducting coating ([0045])
Regarding claim 20, Zhamu teaches the anode layer of claim 1 being a continuous-length roll sheet form having a thickness no greater than 300 microns and a length of at least 2 meters ([0047]).
Regarding claim 21, Zhamu teaches a lithium battery containing the anode layer as defined in claim 1, a cathode, and an electrolyte in ionic contact with said anode and said cathode ([0051]).
Regarding claim 22, Zhamu teaches the lithium battery of claim 21 further containing a cathode current collector in electronic contact with said cathode ([0051]).
Regarding claim 23, Zhamu teaches the lithium battery of claim 21 further containing an anode current collector in electronic contact with said anode ([0052]).
Regarding claim 24, Zhamu teaches the lithium battery of claim 21 wherein said graphene foam operates as an anode current collector to collect electrons from the anode active material during a charge of the lithium battery, which contains no separate or additional current collector ([0052]).
Regarding claim 25, modified Zhamu teaches a process for producing the anode layer of claim 1, said process comprising:										preparing a graphene dispersion having multiple particles of said anode active material containing a niobium-containing composite metal oxide and multiple sheets or molecules of a starting graphene material dispersed in a liquid medium, wherein said starting graphene material is selected from pristine graphene, non-pristine graphene, and combinations thereof and wherein the dispersion contains an optional blowing agent with a blowing agent-to-graphene material weight ratio from 0/1.0 to 1.0/1.0;		 							(b) dispensing and depositing the graphene dispersion onto a surface of a supporting substrate to form a wet layer of graphene-anode material mixture, wherein said dispensing and depositing procedure preferably includes subjecting the graphene dispersion to an orientation-inducing stress; 											(c) partially or completely removing the liquid medium from the wet layer of graphene material-anode active material to form a dried layer of material mixture; and 			(d) heat treating the dried layer of material mixture at a first heat treatment temperature from 100°C. to 3,000°C at a desired heating rate sufficient to induce volatile gas molecules from the non-carbon elements in the graphene material or to activate the blowing agent for producing said anode layer ([0096]-[0099]).
Regarding claim 26, Zhamu teaches said graphene material containing pristine graphene and said dispersion containing a blowing agent having a blowing agent-to-pristine graphene weight ratio from 0.01/1.0 to 1.0/1.0 ([0096]).
Regarding claim 27, Zhamu teaches said blowing agent being a physical blowing agent, a chemical blowing agent, a mixture thereof, a dissolution-and-leaching agent, or a mechanically introduced blowing agent ([0057]).
Regarding claim 28, Zhamu teaches said graphene material being selected from the group of non-pristine graphene materials consisting of graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, and combinations thereof ([0054]).
Regarding claim 29, Zhamu teaches the process of claim 25, which is a roll-to-roll process wherein said steps (b) and (c) include feeding said supporting substrate from a feeder roller to a deposition zone, continuously or intermittently depositing said graphene dispersion onto a surface of said supporting substrate to form said wet layer of graphene material thereon, drying said wet layer of graphene material to form the dried layer of graphene material, and collecting said dried layer of graphene material deposited on said supporting substrate on a collector roller ([0060]).
Regarding claim 30, Zhamu teaches the process of claim 25, wherein said step (d) of heat treating the dried layer of graphene material at a first heat treatment temperature is conducted under a compressive stress ([0063]).
Regarding claim 31, Zhamu teaches the process of claim 25, further comprising compression during or after heat treatment to reduce a thickness, a pore size, or a porosity level of said solid graphene foam ([0063]).
Regarding claim 32, Zhamu teaches said graphene dispersion contains graphene oxide having an oxygen content from 5% by weight to 50% by weight ([0121]).	

Response to Arguments
Applicant’s arguments with respect to claims 1 & 33 have been considered but are not persuasive. In response to applicant’s assertions that none of the cited references teaches one of the presently claimed niobium-containing composite metal oxides of claims 1 & 33, the examiner respectfully disagrees. 									As noted in the above rejection of claims 1 & 33, Ise teaches an anode active material comprising niobium-containing composite oxides comprising mixed phases of TiNb2O7 and Ti2Nb10O29 resulting from a molar ratio of Nb/Ti =/= 2 ([0027]-[0029]) where the second phase Ti2Nb10O29 reads on the claimed compound MxTi(2-2x)Nb(10+x)O(29+d) (where x=0 and d=0). Thus, contrary to applicant’s assertions, the anode of Zhamu as modified by Ise, Takami and Kim reads on the subject matter of claims 1-33.									Thus, in view of the foregoing, claims 1-33 stand rejected. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727